Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Rejections
Applicants' arguments, filed 11/04/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vemishetti et al. (WO 2016/178652).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the , see [0036]. The amount of calcium pyrophosphate is disclosed to be 20% as a primary abrasive with 2-5% of beta-calcium pyrophosphate as a secondary abrasive agent, see [0068].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vemishetti et al. (WO 2016/178652, presented in IDS).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, pH of the composition ranging from 5 to 9 as an aqueous suspension, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the composition is 7.7. The amount of water taught is 15.28%. The reference teaches use of abrasive polishing material as calcium pyrophosphate and calcium carbonate, see [0067 and 0079]. The reference teaches use of tetrasodium pyrophosphate or polyphosphate, see [0036]. The amount of calcium pyrophosphate is disclosed to be 20% as a primary abrasive with 2-5% of beta-calcium pyrophosphate as a secondary abrasive agent, see [0068]. 
The reference teaches the pH of the composition E to be 6.8. The pH of the native composition is measured for the purposes of comparison between different compositions and, owing to the low water content of the composition, may not reflect a true hydrogen ion concentration, see page 34-35, last paragraph and first paragraph respectively. The instant specification defines on page 6, 4th paragraph that about’ can mean within 10% of the reported numerical value. Therefore the pH of the taught composition which is 6.8 is very close to the claimed pH range of (above 7) and it is held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of 
The prior art discloses dentifrice compositions containing calcium carbonate as taught in [0067] and [0079] among various other abrasives such as calcium pyrophosphate, aluminas, poly and pyrophopshates, tricalcium phosphate,  xanthan gum as a thickener, stannous fluoride and various polyphosphates as taught in table 1, in different examples A –C in a dentifrice composition on page 34. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vemishetti et al. (WO 2016/178652, presented in IDS) in view of Midha et al. (USP 9,011,825).
Vemishetti et al. as discussed above teaches use of calcium abrasive, however the reference does not explicitly teach the amount of calcium abrasive such as calcium carbonate as claimed.
Midha et al. teaches oral care composition comprising particles for cleaning and polishing of the user, see title and abstract. Midha teaches that oral care composition can comprise from about 0.1% to about 60% of secondary abrasives which includes calcium carbonate, pyrophosphates, tricalcium phosphate etc., see column 18, lines 47-54.
It would have been obvious to one of ordinary skill before the effective filing date of he claimed invention to have utilized the known amount of calcium carbonate as an abrasive ranging from 0.1% to about 60% into the oral care composition of Vemishetti et al. as taught by Midha et al. One of ordinary skill would have been motivated to do so for 
prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.

Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments. The prior art teaches a dentifrice composition comprising stannous ions, high water amount, sorbitol and wherein the pH of the composition is greater than 7 with the overlapping amount of calcium abrasive as discussed above.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612